DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 11/09/2022.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
In response to the applicant’s argument that Li does not teach the detection of the amount of force, the examiner respectfully agrees. However, the examiner respectfully submits that Bradford teaches the processing to determine the amount of force impact. Both Li and Bradford teach similar devices for detecting the applied force or pressure. In order to to determine the magnitude of force or pressure, it would require only appropriate data analysis procedures well-known by one of ordinary skill in the art. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation (see MPEP 2114 II)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weston et al. (Pub. No. US 2009/0320553 (hereafter Weston).
Regarding claim 15, Weston teaches a method of sensing, processing and transmitting kinetic force data of an impact, said method comprising the steps of:
a) charging a force sensor comprising a voltage generating material by applying the impact thereto (i.e., when piezoelectric elements are subjected to a force, large voltages can be generated for a short period of time) (see paragraph section [0108]), causing molecules in the voltage generating material to contract and simultaneously starting a timing cycle count (i.e., a wide frequency sweep of the piezoelectric stack is performed by varying the frequency of the drive voltage supplied by the drive circuitry) (see paragraph section [0080]); 
b) performing a count of the timing cycles from charge to discharge of the force sensor (i.e., a counter in the FPGA 17 is set to 0 on the rising edge of the ‘Ref In’ signal and increments on each master clock tick until the falling edge of the ‘Piezo In’ signal. The count represents a phase difference in clock cycles, which phase count gives a measurement of the time delay, or phase difference, between the reference and piezoelectric input signals) (see paragraph sections [0083]-[0086]); 
c) detecting a kinetic force from impact on the force sensor (i.e., when the vibrating stylus contacts a surface, characteristic vibration mode of the stack oscillation changes and a measureable phase difference results) (see paragraph section [0081]); 
d) processing impact data from the force sensor to determine any one or more of kinetic energy of the impact, weight or force of the impact i.e., normal measuring process can detect an even such as a large change in phase measured over a very short period of time when the stylus is subjected to a hard knock) (see paragraph sections [0105]-[0109]), reaction time, speed of impact, rhythm of impact and aim; 
e) discharging the force sensor and clearing the force sensor of any original force data (i.e., as soon as the probe loses touch with the surface, the thermal compensation loop will re-start and any increase in phase difference due to the surface contact will be reduced) (see paragraph section [0093]), to thereby ready the force sensor for a next kinetic force reading or interpretation (i.e., the probe may send and output to an external computer or controller via a communication link, indicating that the measurements are no longer reliable. The user is thus alerted of the crash and can manually reset the probe, by cycling the power or performing a re-tune) (see paragraph sections [0104]-[0110]); and 
f) cycling back to step a) (i.e., experimentation has also shown that piezo-electric elements may be returned to their normal mode of vibration by performing a frequency sweep following a knock, which frequency sweep may be done very quickly by performing the sweep over a short range) (see paragraph section [0107]), wherein the method is performed in an absence of any capacitors.
Regarding claim 16, Weston teaches a magnitude of the timing cycle is equivalent to a particular force of impact (i.e., over the frequency range which contains the expected highest gradient; by monitoring large voltages generated over a short period of time, a knock can be sensed) (see paragraph sections [0107]-[0109]).
Regarding claim 20, Weston teaches a method of readying a system to process kinetic force data from an impact, said method comprising the steps of: 
a} charging a force sensor comprising voltage generating material (i.e., piezoelectric stack 18) (see Fig. 2), causing molecules in the voltage generating material to contract and simultaneously starting a timing cycle count (i.e., a wide frequency sweep of the piezoelectric stack is performed by varying the frequency of the drive voltage supplied by the drive circuitry) (see paragraph section [0080]); 
b) performing a count of the timing cycles from charge to discharge of the force sensor (i.e., a counter in the FPGA 17 is set to 0 on the rising edge of the ‘Ref In’ signal and increments on each master clock tick until the falling edge of the ‘Piezo In’ signal. The count represents a phase difference in clock cycles, which phase count gives a measurement of the time delay, or phase difference, between the reference and piezoelectric input signals) (see paragraph sections [0083]-[0086]), wherein a magnitude of the timing cycle is equivalent to a particular force of impact (i.e., over the frequency range which contains the expected highest gradient; by monitoring large voltages generated over a short period of time, a knock can be sensed) (see paragraph sections [0107]-[0109]); 
c) discharging the force sensor (i.e., as soon as the probe loses touch with the surface, the thermal compensation loop will re-start and any increase in phase difference due to the surface contact will be reduced) (see paragraph section [0093]) and clearing the force sensor of any original force data, to thereby ready the force sensor for a next kinetic force reading or interpretation (i.e., the probe may send and output to an external computer or controller via a communication link, indicating that the measurements are no longer reliable. The user is thus alerted of the crash and can manually reset the probe, by cycling the power or performing a re-tune) (see paragraph sections [0104]-[0110]); and 
d) cycling back to step a) (i.e., experimentation has also shown that piezo-electric elements may be returned to their normal mode of vibration by performing a frequency sweep following a knock, which frequency sweep may be done very quickly by performing the sweep over a short range) (see paragraph section [0107]).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Pat. No. 10564764)  in view of Molyneux et al. (U.S. pat. No. 11,026,469) (hereafter Molyneux) and in further view of Bradford (U.S. Pat. No. 9,691,240) (hereafter Bradford).
Regarding claim 1, Li teaches a kinetic sensing device comprising:
a) one or more sensor units, each sensor unit (i.e., luminous pressure sensor 1) (see Fig. 1) comprising one or more interactive light displays (i.e., feedback assembly 11) (see Fig. 1) to provide a target for impact and one or more force sensors comprising voltage generating materials (i.e., pressure sensing layer 12 is a sintered piezoelectric ceramic coating) (see Column 6, lines 6-14) affixed under each interactive light display for receiving an impact from a user (i.e., pressure sensing layer 12 is underneath the feedback assembly 11) (see Fig. 1);
b) a micro-controller (i.e., processing circuit layer 17) (see Fig. 1) for processing impact data from the one or more force sensors;
c) a transmitter for transmitting processed impact data from the micro-controller (i.e., connecting wire 18) (see Fig. 1); and
wherein the one or more force sensors can detect and distinctly process each kinetic force reading corresponding to an impact (i.e., under the effect of the pressure, the voltage of the pressure sensing layer 12 will be changed, and these changes will be received and treated by the processing circuit layer 17) (see Column 9, lines 32-51), and be set to zero to ready to process a next impact, in an absence of any capacitor (i.e., Li does not teach the use of any capacitor in the signal processing) (see entire disclosure); but does not explicitly teach that the micro-controller determines any one or more of kinetic energy of the impact, weight or force of the impact, reaction time, speed of impact, rhythm of impact and aim; and a power source for charging the one or more force sensors, powering the micro-controller and powering the transmitter.
Regarding the power source, Molyneux teaches a power source (i.e., power supply 306) (see Fig. 6) for charging the sensors (i.e., the sensors 16 are force sensors for measuring stress, compression, or other forces and/or energy exerted on or otherwise associated with the sole 130, wherein force sensors 16 may be piezoelectric sensors) (see Fig. 6), powering the micro-controller (i.e., processing system 202) (see Fig. 6) and 10powering the transmitter (i.e., data transmission/reception system 106) (see Fig. 6). In view of the teaching of Molyneux, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a power source in order for the device to be functional. 
Regarding the impact determination, Li as modified by Molyneux as disclosed above does not directly or explicitly teach the impact determination by the micro-controller. However, Bradford teaches that the micro-controller determines any one or more of kinetic energy of the impact, weight or force of the impact, reaction time, speed of impact, rhythm of impact and aim (i.e., the information from the floor sensors may be used to detect may types of events and objects, such as detecting and associating a series of footfall impacts that indicate a person is walking, where the person is walking, and how fast the person is walking, wherein the floor sensors may include a pressure sensor that is a piezoelectric sensor) (see Column 2, line 23, to Column 3, line 67). In view of the teaching of Bradford, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a controller that can identify and classify impact events in order to enhance a person’s quality of life, health, and safety; by anticipating the user’s behavioral patterns. 
Regarding claim 2, Li teaches that the micro-controller further serves to provide interactive controls and functions to program the interactive light display for training purposes (i.e., the actual working condition of the sensor 1 can be obtained by identifying whether the feedback assembly 11 is illuminated or not, and the emitting light can provide a visual feedback to beautify the operation interface and improve the user experience) (see Column 4, lines 22-34).  
Regarding claim 3, Li teaches that the voltage generating materials of the one or sensors is selected from the group consisting of piezo-electric materials and carbon nano-tube materials (i.e., pressure sensing layer 12 is a sintered piezoelectric ceramic coating) (see Column 6, lines 6-14).
Regarding claim 6, Li teaches that the one or more sensing units are made of flexible materials (i.e., the feedback assembly 11 should have certain elastic deformation capability) (see Colum 4, lines 35-43).  
Regarding claim 7, Li teaches that the sensing units are printed on flexible printed circuits (FPC) (i.e., the pressure sensing layer 12 formed by printing can be designed as a coating or a circuit which is thin and has a pressure sensing function and sensing plate 13 comprises a plurality of pressure structures 16 which will generate a deformation when a pressure or other force is applied to the pressure structure 16 of the sensing plate 13) (see Column 6, lines 6-56).  
Regarding claim 9, Li teaches that the micro-controller is external to the one or more sensing units and connected thereto by a flexible flat cable (FFC) (i.e., connecting wire 18) (see Fig. 1).
Regarding claim 10, Li teaches that the flexible interactive light display layer incorporates a flexible electroluminescent light (i.e., the luminous body 111 is an electro luminescent panel) (see Column 8, lines 23-38).
Regarding claim 12, Li as modified by Molyneux and Bradford as disclosed above does not directly or explicitly teach an attachable backing for attaching the kinetic sensing device to or removing the kinetic sensing device from exercise or training equipment. However, Molyneux teaches an attachable backing for attaching the kinetic sensing device to or removing the kinetic sensing device from exercise or training equipment (i.e., bottom wall 343 of chamber 348 adapted to receive the module 322 therein) (see Fig. 12-13). In view of the teaching of Molyneux, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the backing in order to protect the device from the environment. 
Regarding claim 13, Li as modified by Molyneux as disclosed above does not directly or explicitly teach that the microcontroller, power source, and transmitter are housed in a micro-controller unit. However, Molyneux teaches that the microcontroller, power source, and transmitter are housed in a micro-controller unit (i.e., module 22 is contained in a housing 24 in a well or cavity 135 in the sole structure 130 of the shoe 100) (see Fig. 6). In view of the teaching of Molyneux, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a housing in order to protect the device components.
Regarding claim 14, Li teaches that one or more relays in the micro-controller unit to control signals coming from one or more of the one (i.e., D/A switch) (see Column 5, lines 44-60) or more sensor units.
Claims 4-5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Pat. No. 10564764)  in view of Molyneux et al. (U.S. pat. No. 11,026,469) (hereafter Molyneux) and in further view of Bradford (U.S. Pat. No. 9,691,240) (hereafter Bradford) and Hafidh et al. (U.S. Pat. No. 9,849,377) (hereafter Hafidh).
Regarding claim 4, Li as modified by Molyneux as disclosed above does not directly ore explicitly teach that multiple sensor units are connectable to one another to form a modular system. However, Hafidh teaches that multiple sensor units are connectable to one another to form a modular system (i.e., the tile network module may have at least one communication bus 204 connected to each tile 205 in the tile network module 201) (see Column 4, lines 22-54). In view of the teaching of Hafidh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed a modular sensor system in order to easily configurable based on user’s preference. 
Regarding claim 5, Li as modified by Molyneux and Hafidh as disclosed above does not directly or explicitly teach that the modular system further comprises a connection hub in the form of an attachable, not non-sensory element that serves to connect wiring between the one or more sensor units of and modular system and the microcontroller. However, Hafidh teaches a connection hub in the form of an attachable, not non-sensory element that serves to connect wiring between the one or more sensor units of and modular system and the microcontroller (i.e., computer 207 and data collection module 206 transmit data to and receive data through the communication bus 204) (see Column 4, lines 22-54). In view of the teaching of Hafidh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed a modular sensor system in order to easily configurable based on user’s preference. 
Regarding claim 8, Li as modified by Molyneux as disclosed above does not directly or explicitly teach that microcontroller is internal to each of the one or more sensing units. However, Hafidh teaches that microcontroller is internal to each of the one or more sensing units (i.e., microcontroller 801 is embedded within one or more foam tiles) (see Fig. 16). In view of the teaching of Hafidh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have embedded the microcontroller inside a housing in order to protect the microcontroller from the environment.4, {Currently arnmended} The kinetic sensing device of claim 1, wherein multiple sensor units are connectable to one another to form a modular system.
Claims 11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Pat. No. 10564764)  in view of Molyneux et al. (U.S. pat. No. 11,026,469) (hereafter Molyneux) and in further view of Bradford (U.S. Pat. No. 9,691,240) (hereafter Bradford) and Tran et al. (U.S. Pat. No. 10,873,837) (hereafter Tran)
Regarding claims 11 and 21, Li teaches a partially yielding layer over the interactive display layer (i.e., touch control panel 20) (see Fig. 2); but does not explicitly teach a partially yielding layer to provide cushioning to a user upon impact with the device (claim 11); wherein the partially yielding layer is made from silicon rubber (claim 21).
Regarding the partially yielding layer, Li as modified by Molyneux and Bradford as disclosed above does not teach the particular details of the yielding layer. However, Tran teaches a partially yielding layer to provide cushioning to a user upon impact with the device (claim 11); wherein the partially yielding layer is made from silicon rubber (claim 21) (i.e., the transducer elements can be mounted in silicone rubber or other materials suitable for damping mechanical coupling between the elements) (see Column 4, lines 46-65). In view of the teaching of Tran, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a silicon rubber material in order to dampen mechanical couplings and/or impacts.
Regarding claim 22, Li as modified by Molyneux and Bradford as disclosed above does not directly or explicitly teach that the impact is selected from a hit, a punch or a kick. However, Tran teaches that the impact is selected from a hit, a punch or a kick (i.e., the sensors can work with a soccer training module with kinematics of corner kicks and free kicks) (see Column 73, lines 25-41). In view of the teaching of Tran, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have realized that the one or more force sensors may be used to detect impacts such as a kick, in order to test the sensor force thresholds. 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Weston et al. (Pub. No. US 2009/0320553 (hereafter Weston) in view of Koah (U.S. Pat. No. 8,847,057) (hereafter Koah)
Regarding claims 18 and 19, Weston as disclosed above does not directly or explicitly teach a step of wirelessly transmitting kinetic 5force data sensed by the sensor to a smart device for displaying, storing and tracking the kinetic force data (claim 18); wherein location data related to the kinetic force data is also transmitted wirelessly to the smart device (claim 19).  
Regarding the step of wireless transmission, Li teaches a step of wirelessly transmitting kinetic 5force data sensed by the sensor to a smart device for displaying, storing and tracking the kinetic force data (i.e., signal generating components 21 maybe piezoelectric force sensors 23, wherein the output signal may be configured to be communicated by wireless means from device 10) (see Column 8, lines 18-30) (claim 18); wherein location data related to the kinetic force data is also transmitted wirelessly to the smart device (i.e., the plurality of piezoelectric force sensors 23 is routed to a left and right output feed, wherein the output signals from the sensors maybe communicated by wireless means from the device 10) (see Column 7, lines 1-25) (claim 19). In view of the teaching of Koah, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added wireless communication means in order to conveniently transfer data on the fly and reduce the encumbrance of wired cables.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855